DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2016/0052404).
	Re claims 1, 8, 11 and 15, the reference discloses an arrangement to charge a battery of the first vehicle 310 having, inter alia, a wireless receiver 160A configured to electrically couple to the battery 390; wirelessly receiving energy from a second vehicle 320 and store the energy in the battery 390 and a battery management system 180 connected to the wireless receiver to control transfer of energy.  See fig 3; para 52, 57.
	Re claims 2, 9 and 16, the reference further discloses wireless charging receiver includes a power receiver coil 160A.
	Re claims 3, 10 and 17, impedance matching is inherent in inductive charging to ensure correct and safe power transfer.
	Re claims 4 and 18, the reference discloses the charging is inductive.  See para 48.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2016/0052404).
Re claims 5, 12 and 19, the reference does not disclose the battery being a high voltage battery pack.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to applied the charging to any type of batteries include a high voltage battery (i.e. for EVs), since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.
	Re claims 6, 7 and 13, the reference discloses a touchscreen maybe used to communicate between vehicles (See para 26).  However, it does not disclose the touchscreen being the vehicle infotainment system.  It is a common knowledge in the art vehicles of the 21st century use the infotainment screen for every feature of the vehicles (i.e. fan/ac on/off speed, night vision, safety alert ect).  It would have been obvious to have included battery charging request through the infotainment screen to reduce a second screen for this feature.
	Re claims 14 and 20, the reference is silent on the transfer of monetary fund to the owner of the second vehicle wirelessly.  It is a common knowledge in the art that money funds are commonly transfer wirelessly (i.e. cashless transfer) in today society.  It would have been obvious to have transfer funds between the owners of the vehicles wirelessly as a convenience way of doing business.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cronie (US 2017/0355271) teaches a plurality of piggy-back vehicles wirelessly charging.
Dudar et al (US 10,011,181) teaches vehicles charging wirelessly via extended arms

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087